EXHIBIT 10.11

**Multiple asterisks throughout this Agreement indicate that the portion of this
document so marked has been omitted pursuant to a request for confidential
treatment and has been filed separately with the Securities and Exchange
Commission.**

SUPPLY AGREEMENT

This Supply Agreement (hereinafter the “Agreement”), dated as of January 4,
2006, is made and entered into by and among Coinmach Corporation (hereinafter,
“Buyer”), and Alliance Laundry Systems LLC, a Delaware limited liability company
(hereinafter, “Seller’).

WITNESSETH

WHEREAS, Buyer is in the business of providing vended and non-vended laundry
equipment services for multi-family housing units, owning and operating their
own coin laundries, and is also a distributor of coin laundry and on-premise
laundry equipment and laundromat stores; and

WHEREAS, Seller is a national manufacturer and distributor of Products (as
defined herein); and

WHEREAS, Buyer previously entered into a Supply Agreement with Seller, dated as
of January 1, 2003 (the “Existing Supply Agreement”) which Buyer and Seller wish
to terminate and replace with this Agreement; and

WHEREAS, Buyer desires to purchase certain of its requirements for Products (as
defined below) from Seller, and Seller desires to sell to Buyer such Products,
in each case pursuant to the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

1. Requirements Contract. For the term hereof (as defined in Section 12), so
long as Seller is a manufacturer of the Products defined in Section 2 herein and
so long as Buyer leases and/or operates premises on which one or more
coin-operated or card-operated washing machines and/or dryers are located and/or
is an authorized distributor for Seller’s Products in one or more territories,
Seller agrees to sell to Buyer, and Buyer and/or its subsidiaries agrees to
purchase from Seller, Buyer’s requirements of Products on the terms and
conditions contained herein.



--------------------------------------------------------------------------------

2. Definition of Products. For purposes of this Agreement, the parties agree
that the following are the defined “Products” referenced in this Agreement;

(a) All coin-operated or card-operated washing machines and front load washers;

(b) All coin-operated or card-operated dryers, stacked dryers, and tumbler
dryers; and

(c) All new replacement and new repair parts for any and all of Seller’s
coin-operated or card-operated washing machines, dryers, frontload washers,
stacked dryers and tumbler dryers owned by, leased to or serviced by Buyer.

3. Prices. Seller shall charge Buyer **OMITTED PURSUANT TO CONFIDENTIAL
TREATMENT REQUEST** The prices to be charged Buyer will be **OMITTED PURSUANT TO
CONFIDENTIAL TREATMENT REQUEST**

All prices are stated on an FOB shipping point basis, except Seller (a) will
prepay freight on orders of 42 or more route style products of Seller’s washers
and dryers (21 or more for route style stacked dryers) for shipments within the
continental United States and, (b) will prepay freight to a destination point
selected by Buyer on the U.S.—Mexican border for shipments into Mexico. For
shipments of washer extractors and tumbler dryers, **OMITTED PURSUANT TO
CONFIDENTIAL TREATMENT REQUEST** Buyer will use its commercially reasonable
efforts to order and request shipments in full truckloads (number of units will
vary depending on size and mix of models). Full truckloads are defined as 53’
(fifty three foot) long trailers.

The current prices to be charged Buyer for replacement and repair parts are
those set forth in Seller’s published parts price lists, stated as either a net
price or a suggested list price; however, if such price is listed as a suggested
list price, Buyer shall be charged suggested list price less a **OMITTED
PURSUANT TO CONFIDENTIAL TREATMENT REQUEST**

Seller reserves the right to select the carrier and shipping point for Products,
as long as current transit times are not materially affected and the costs are
reasonable and competitive. Payment terms shall be **OMITTED PURSUANT TO
CONFIDENTIAL TREATMENT REQUEST**; provided, however, that Seller retains the
right to adjust payment terms in the event that Buyer fails to maintain its
timeliness of payment in all material respects and after notice of such
non-payment, such non-payment has continued for a period of 30 days.

4. Rights with Respect to Future Prices. **OMITTED PURSUANT TO CONFIDENTIAL
TREATMENT REQUEST**

5. Competitive Products. Subject to the terms hereof and in consideration of
Seller’s agreement to provide significant discount pricing, Buyer and/or its
subsidiaries agrees to purchase at least **OMITTED PURSUANT TO CONFIDENTIAL

 

2



--------------------------------------------------------------------------------

TREATMENT REQUEST** of Buyer’s Product requirements from Seller during the term
of this Agreement. Notwithstanding the foregoing, if (i) Seller is unable to
deliver Products which Buyer has ordered within ten (10) days of the date such
Products would be shipped in the ordinary course of Seller’s business,
(ii) Products available from Seller pursuant to this Agreement do not
substantially conform to the equipment specifications required by Buyer or are
not compatible in any respect or are not able to be used or installed in their
present condition without modification for their intended purpose (other than
customary modifications routinely made by Buyer, such as reinforced meter cases,
dryer ducts, gas lines, pigtails, coin slides, card readers etc.), (iii) despite
Buyer’s good faith efforts to solicit a customer to purchase Seller’s equipment,
such customer requests the installation or use of equipment from an alternate
source, or (iv) Seller refuses or is not able to finance equipment purchases for
a customer and such customer decides to buy equipment from an alternate source,
then, in each such case, Buyer shall have the right to purchase equipment from
any other source (and such purchases by Buyer shall be excluded from the
**OMITTED PURSUANT TO CONFIDENTIAL TREATMENT REQUEST** requirement to purchase
Products under this Agreement). In the event that specific Product models are
unavailable, Buyer has the right to request that Seller substitute upgraded
models for delivery at no additional cost to Buyer.

Additionally, any failure by Seller to deliver Products within 45 days from the
date such Products were ordered by Buyer shall be deemed to be an Event of
Default by Seller hereunder.

6. Technical Support. Seller will commit resources to work directly with Buyer
on projects mutually beneficial to both parties, including but not limited to
audit control, electronic display, card-actuated washers and dryers and stacked
frontload washer/dryer combinations. This undertaking is required by Buyer to
ensure timely response to competitive new product developments and to allow
Buyer to be more competitive by offering more efficient customer friendly
laundry equipment services.

7. Forecasting and Logistics. Three business days prior to the beginning of each
month, the Buyer shall provide Seller a rolling 90 day forecast of monthly
requirements for each of the product categories relating to Buyer’s route
business, as defined in Section 2(a), except that the first 30 days of the
forecast shall be by model. Quantities provided in the forecast will not be
binding on Buyer but shall only serve to evidence a good faith estimate of
future requirements.

Buyer and Seller will cooperate with each other and use their respective good
faith efforts to optimize order processing and distribution logistics using the
following guidelines:

(a) The locations listed below will order in full truckload quantities:

 

Cranbury, NJ    Glendale, CA Dallas, TX    Syosset, NY Houston, TX    Elkridge,
MD Union City, CA   

 

3



--------------------------------------------------------------------------------

(b) Intermodel shipments (truckloads on trains) will be made to these locations
with the associated estimated transit time:

 

Location   Transit Time Dallas, TX   3-4 days Glendale, CA   5-6 days
Houston, TX   3-4 days Union City, CA   3-4 days

(c) Buyer must order in increments of 6 for topload washers, electric dryers,
and gas dryers and in increments of 3 for stacked dryers - gas and stacked
dryers - electric.

8. Product Reliability. Buyer and Seller will share with each other service
history and product reliability data which is readily available to Buyer
concerning the performance of Seller’s products; provided that Seller agrees to
treat all such data as confidential information of Buyer and shall not disclose
any such data to any third party without Buyer’s prior written approval in
accordance with Section 22 hereto.

9. Product Warranty. All Products sold to Buyer shall be sold to Buyer with
Seller’s standard manufacturer’s warranty and standard commercial limited parts
warranties, in each case at the time of purchase, unless otherwise specified by
Seller and mutually agreed to in writing by Buyer in advance of any sales;
except that Speed Queen branded route and home style Washers, Dryers and Stack
Dryers shipped by Seller to Buyer on or after the date hereof shall be sold to
Buyer without warranty, provided, further, however, that Seller shall reimburse
Buyer for any cost of material incurred by Buyer which is attributable to
Seller’s verified “Epidemic Failure” of component parts, as well as labor
allowances and other related costs and expenses to be agreed upon by Seller and
Buyer. An “Epidemic Failure” of a component part occurs when there is in excess
of a **OMITTED PURSUANT TO CONFIDENTIAL TREATMENT REQUEST** failure rate for the
preceding twelve (12) months for that component based on quantities shipped to
Buyer. Seller will extend standard warranty on all electronic control boards of
Money Master, Net Master and MDC products. Seller will continue to extend
standard warranty on all distribution-style products and all route style
products sold through distribution.

10. Representations and Warranties. Each of Seller and Buyer represents and
warrants to the other as of the date hereof that:

(i) such party is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its formation;

(ii) such party has the power, authority and all other rights necessary and
sufficient to enter into and be bound by the terms and conditions of this
Agreement and to perform its obligations hereunder; and

 

4



--------------------------------------------------------------------------------

(iii) such party has taken all necessary action on its part to authorize the
execution and delivery of this Agreement, and this Agreement has been duly
executed and delivered on behalf of such party and constitutes a legal, valid,
binding obligation of such party, enforceable against such party in accordance
with its terms.

Seller further represents and warrants to Buyer and covenants as of the date
hereof that:

(i) each Product shall be manufactured by Seller and not by any subcontractor or
other person or entity, unless in the manufacture of such Products such
subcontractor or other person or entity is required to comply with the same
quality and standards applicable to other similar products of Seller and that
such Products carry warranties of Seller no less favorable than those provided
by Seller on other similar products of Seller;

(ii) each Product shall be manufactured, processed, packaged and shipped by
Seller in conformity with all applicable laws and regulations and, upon delivery
to Buyer in accordance with the terms and conditions of this Agreement, shall be
free of defects, liens or encumbrances of any kind, including, but not limited
to, claims of third parties;

(iii) all raw materials, supplies actually supplied or obtained by Seller and
all equipment utilized in the manufacture of the Products and parts therefor
shall comply with all applicable laws and regulations;

(iv) neither the execution and delivery of this Agreement by Seller nor the
performance of Seller’s obligations contemplated hereby will: (a) result in any
violation of or constitute a breach of or default under any of the terms or
provisions of: (i) Seller’s formation documents or (ii) without regard to the
giving of notice or the passage of time, any contract or any other obligation to
which Seller is a party or to which it is subject or bound; (b) violate any
judgment, order, injunction, decree or award of any court, administrative
agency, arbitrator or governmental body against, or affecting or binding upon,
Seller; or (c) constitute a violation by Seller of any applicable law or
regulation; and

(v) there are no pending or, to the best of Seller’s knowledge, threatened,
judicial, administrative or arbitral actions, claims, suits or proceedings
against Seller relating to the activities contemplated by this Agreement or that
otherwise could reasonably be expected to have a material adverse effect on
Seller’s performance of its obligations hereunder.

 

5



--------------------------------------------------------------------------------

11. Default and Arbitration. Each of the following shall constitute an event of
default (an “Event of Default”) under this Agreement:

(a) Default in the payment when due of any amount owed to either party by the
other under this Agreement, if such failure continues for a period of thirty
(30) days after notice of such default;

(b) Default by Buyer in the obligation to purchase Products from Seller in the
manner set forth in Sections 1 and 5, if such failure continues for a period of
thirty (30) days after written notice by Seller of such default; and

(c) Default by Seller in any of Seller’s obligations to Buyer under this
Agreement, including but not limited to Seller’s failure to timely deliver
Product to Buyer pursuant to Section 5 hereof and Seller’s breach of any
representation or warranty of Seller contained in Section 10 hereof.

Upon the occurrence and continuation of an Event of Default hereunder, Seller,
in the case of an Event of Default under clause (a) or (b) of this Section 11,
and Buyer, in the case of an Event of Default under clause (a) or (c) of this
Section 11, shall have the non- exclusive right to commence appropriate
proceedings in any state court located in New York, New York, or in the federal
courts for the Southern District of New York, Buyer and Seller hereby agreeing
that it irrevocably submits to the jurisdiction of such courts and waives, to
the fullest extent such party may effectively do so, the defense of an
inconvenient forum to the maintenance of any such action or proceeding. The
foregoing notwithstanding, if there is a dispute arising out of any of the other
terms of this Agreement, such dispute shall be immediately submitted to
arbitration in New York, New York, by a retired judge provided by the Judicial
Arbitration and Mediation Service in accordance of the commercial rules then in
effect of the American Arbitration Association, and any award of such
arbitration shall be final and binding upon the parties.

12. Term. This Agreement shall commence **OMITTED PURSUANT TO CONFIDENTIAL
TREATMENT REQUEST** and shall remain in full force and effect until **OMITTED
PURSUANT TO CONFIDENTIAL TREATMENT REQUEST**

13. Termination. This Agreement may be terminated under the following
circumstances:

(a) Buyer may terminate this Agreement upon the occurrence of a Change of
Control (as hereafter defined) affecting Buyer and the giving of written notice
to Seller specifying a termination date of not less than 120 days following the
date of such notice. For purposes of this Agreement, a “Change of Control” shall
be deemed to have occurred upon the earliest of the following events: (i) upon
the sale, transfer or other disposition, on a cumulative basis subsequent to the
date of this Agreement, of equity securities representing interests sufficient
to elect a majority of the board of directors or other persons responsible for
the management or governance of Buyer or of Coinmach Service Corp., a Delaware
corporation (“CSC”), the indirect parent of Buyer; (ii) upon any other
occurrence after the date of this Agreement resulting in the ability of any
person or group of persons not presently in control of Buyer or CSC to, directly
or indirectly, exercise actual control over the direction and management of
Buyer or CSC; or

 

6



--------------------------------------------------------------------------------

(iii) the sale or other disposition of all or substantially all of the assets of
Buyer or CSC; provided, however, that no Change of Control hereunder shall be
deemed to have occurred as a result of the sale or issuance by Buyer or CSC of
any class of equity securities in a transaction pursuant to a registration
statement which has been declared effective by the U.S. Securities and Exchange
Commission; or

(b) Buyer may terminate this Agreement (a) upon Seller’s default under or breach
of this Agreement or (b) upon the occurrence of a default by Seller under any of
its bank agreements, bond indentures or other debt agreements after not less
than sixty (60) days advance written notice to Seller of such termination
(provided that Seller shall be required to notify Buyer of any such default
within ten (10) days of the occurrence thereof).

14. Notice. Except as otherwise provided herein, any notice required hereunder
shall be in writing and shall be deemed to have been validly served, given, or
delivered upon (a) deposit in the United States certified or registered mails,
with proper postage prepaid, (b) deposit with a reputable overnight courier with
all charges prepaid, or (c) delivery, if hand-delivered by messenger, all of
which must be properly addressed to the party to be notified as follows:

 

If to Seller at:    Attn.: Chief Executive Officer    Alliance Laundry Systems
LLC    Shepard Street    P. 0. Box 990    Ripon, WI 54971-0990 with a copy to:
   Attn.: Senior Vice President Sales and Marketing    Alliance Laundry Systems
LLC    Shepard Street    P. 0. Box 990    Ripon. WI 54971-0990 With a copy to:
   Attn: Vice President Chief Legal Officer & Secretary    Alliance Laundry
Systems LLC    Shepard Street    P. O. Box 990    Ripon, WI 54971-0990
If to Buyer at:    Coinmach Corporation    521 East Morehead St., Suite 590   
Charlotte, N.C. 28202    Attn. Stephen R. Kerrigan with a copy to:    Mayer,
Brown, Rowe & Maw, LLP    1675 Broadway    New York, New York 10019-5820   
Attn.: Ronald S. Brody, Esq.

or to such other address as each party may designate for itself by like notice.

 

7



--------------------------------------------------------------------------------

15. Choice of Law. This Agreement shall be governed by the laws of the State of
New York.

16. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors, legal
representatives and assigns. This Agreement may not be assigned, transferred or
otherwise conveyed by Buyer or Seller without the other party’s prior written
consent, which consent shall not be unreasonably withheld, conditioned or unduly
delayed.

17. Counterparts Clause; Telecopy Execution. This Agreement may be executed in
several counterparts, each of which shall be an original and all of which shall
constitute but one and the same instrument. Delivery of an executed counterpart
of this Agreement by telefacsimile shall be equally as effective as delivery of
a manually executed counterpart of this Agreement. Any party delivering an
executed counterpart of this Agreement by telefacsimile shall also deliver a
manually executed counterpart of this Agreement, but the failure to deliver a
manually executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement.

18. Future Acquisitions. Buyer may, in the future, acquire other route
businesses from independent operators and operate such either under a new
wholly-owned subsidiary (if, for example, such acquisition is structured as a
stock purchase with the acquired corporation not thereafter being merged into
one of the entities comprising Buyer) or under one of Buyer’s existing operating
entities (if, for example, such acquisition is structured as an asset purchase).
In the event that Buyer consummates any such future acquisitions and the cash
consideration paid by Buyer does not exceed $50 million in the aggregate, Buyer
or its applicable subsidiary shall remain entitled to the same benefits
hereunder as if such person were a party, as an additional “Buyer,” to this
Agreement, and in the event any acquisition results in a new wholly-owned or
controlled subsidiary of Buyer and the cash consideration paid by Buyer in all
prior acquisitions following the date hereof exceeds $50 million, Buyer shall
cause such new subsidiary to execute an agreement, in form and substance
satisfactory to Seller, adopting the terms of this Agreement as a “Buyer”
hereunder and agreeing to be bound by all the terms and provisions hereof;
provided, however, that the foregoing shall not require Buyer or any such new
subsidiary to take any action that is prohibited by applicable law or is
prohibited by, or would otherwise result in a default under or breach of, any
agreement or instrument to which Buyer or such new subsidiary is a party and,
provided further that, until such time as any such new subsidiary has adopted
this Agreement, Buyer shall, subject to the foregoing, cause such new subsidiary
to abide and be bound by the terms hereof in the same manner as if such new
subsidiary were a party hereto. Notwithstanding the foregoing, in the event
Buyer’s new subsidiary is already a party to a supply or similar agreement
(exclusive of a supply agreement which was entered into by such new subsidiary
in contemplation of Buyer’s acquisition or formation of such new subsidiary),
Buyer is not bound to cause such new subsidiary (and such new subsidiary shall
not be required) to execute an agreement adopting the terms of this Agreement or
to abide and be bound by the terms hereof in any manner. Buyer shall use
commercially

 

8



--------------------------------------------------------------------------------

reasonable efforts to obtain the cancellation or termination of any provision
preventing a new subsidiary from becoming a party to this Agreement, provided
that Buyer shall not be obligated to expend funds or take any other action
adverse to Buyer’s interests in order to obtain such cancellation or
termination, and further provided that upon the expiration of any such
restrictive provision, Buyer shall, subject to the foregoing, cause such new
subsidiary to join in and become a party to this Agreement. Notwithstanding any
provision to the contrary herein, this Section 18 and the obligations of Buyer
hereunder do not apply to and shall not give effect to for any purpose hereunder
either of the two proposed acquisitions specifically identified to Seller by
Buyer on or prior to the date hereof.

19. Incorporation of Schedules. All Exhibits and Schedules attached hereto are
by this reference incorporated herein and made a part hereof for all purposes as
fully set forth herein.

20. Section Headings. Section headings contained in this Agreement are for
convenience and reference only and shall not be deemed a part of this Agreement.

21. Severability. If for any reason whatsoever, any one or more of the
provisions of this Agreement shall be held or deemed to be inoperative,
unenforceable or invalid as applied to any particular case or in all cases, such
circumstances shall not have the effect of rendering such provision invalid in
any other case or of rendering any of the other provisions of this Agreement
inoperative, unenforceable or invalid.

22. Confidentiality. Each of Buyer and Seller shall maintain, and shall cause
each of their respective employees and officers to maintain, the confidentiality
of this Agreement and of all other confidential proprietary information
concerning the parties hereto and their respective businesses which is obtained
by either party in connection with the negotiation and performance of the
transactions contemplated herein; provided, however, that each of Buyer and
Seller, and their respective officers and employees, may disclose information
concerning this Agreement or any other such non-public information to their
respective external accountants and attorneys, or as may be required by any
applicable law (including, without limitation, the reporting obligations of
either Buyer or Seller under the Securities Act of 1933, the Securities Exchange
Act of 1934, or the rules and regulations promulgated by the Securities and
Exchange Commission), or by any order of any judicial or administrative
proceeding. In addition, each of Buyer and Seller may disclose any such
non-public information (i) pursuant to any law, rule, regulation, direction,
request or order of any judicial, administrative or regulatory authority or
proceeding (whether or not having the force or effect of law), or (ii) to
(a) any person providing financing to either such party hereto, (b) any rating
agency or comparable body in connection with any financing provided to either
party hereto, or (c) any prospective or actual successor or assignee of either
party hereto, provided that each such person to whom disclosure is made pursuant
to this clause (ii) is informed of the confidential nature of such information
in a manner consistent with the practice of the party making such disclosure
when such party is making disclosure of its own confidential or proprietary
information to persons of a similar nature. The foregoing notwithstanding, each
of Buyer and Seller agree that they shall use the information contained in this
Agreement, and any

 

9



--------------------------------------------------------------------------------

other confidential proprietary information which they obtain concerning the
other party, only for the purpose of performing their duties and obligations
under this Agreement, and that they shall not use or exploit such information
for their own benefit, or for the benefit of any other person, without the other
party’s prior written consent.

Notwithstanding the foregoing, Buyer and Seller shall be responsible for any
breach of this confidentiality provision by any of their respective
representatives, agents, advisors or providers of financing. With respect to any
information to be disclosed pursuant to applicable law, legal process or by any
order of any judicial, regulatory or administrative proceeding, the disclosing
party will promptly notify the non-disclosing party thereof and cooperate with
the non-disclosing party to the extent legally permissible if such
non-disclosing party should seek to obtain an order or other reliable assurance
that confidential treatment will be accorded designated portions of the
confidential information.

23. Complete Agreement. This Agreement, those documents expressly referred to
herein and other documents of even date herewith (i) embody the complete
agreement and understanding among the parties, and (ii) supersede and preempt
any prior agreements (including the Existing Supply Agreement, which is hereby
terminated and of no further force or effect), summaries of terms and
conditions, understandings, or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way. No
waiver of any provision hereof shall be effective unless set forth by written
instrument and executed by the parties hereto.

[Signature Page Follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

 

BUYER:    SELLER: COINMACH CORPORATION,    ALLIANCE LAUNDRY SYSTEMS LLC, a
Delaware corporation    a Delaware limited liability company By:  

/s/ Stephan Kerrigan

   By:  

/s/ Jeffrey J. Brothers

Title:   CEO    Title:   Senior VP Sales & Marketing

 

11



--------------------------------------------------------------------------------

EXHIBIT A

**OMITTED PURSUANT TO CONFIDENTIAL TREATMENT REQUEST**

 

12



--------------------------------------------------------------------------------

EXHIBIT B

**OMITTED PURSUANT TO CONFIDENTIAL TREATMENT REQUEST**

 

13



--------------------------------------------------------------------------------

EXHIBIT C

**OMITTED PURSUANT TO CONFIDENTIAL TREATMENT REQUEST**

 

14